Citation Nr: 1743157	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-37 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asbestosis, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2017, the Veteran testified at Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, and in July 2017, the Veteran submitted additional evidence in support of his appeal.  As his substantive appeal was received in October 2014, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).

	
FINDING OF FACT

Resolving all doubt in favor of the Veteran, asbestosis is related to his acknowledged in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for asbestosis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he developed asbestosis as a result of his exposure to asbestos during service.  Specifically, he alleges that he was exposed to asbestos during basic training at Fort Dix and while stationed in Chester, Pennsylvania, with the 176 Triple A Missile Battalion.  The Veteran further states that he was diagnosed with asbestosis in 2000.  As such, he seeks service connection for asbestosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA's Adjudication Procedures Manual (M21-1) provides that veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  In this regard, a claim based on exposure to asbestos requires a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient and a diagnosed disability that has been associated with in-service asbestos exposure.  See M21-1, IV.ii.1.I.3.a.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran's service records, to include his service treatment records, are believed to have been destroyed as a result of a fire at the National Personnel Records Center in 1973.  However, as the Veteran indicated on his NA Form 13075 that he worked as a missile technician while on active duty, and such military occupational specialty is noted to result in probable exposure to asbestos, the AOJ acknowledged that such in-service exposure.  Furthermore, the record reflects a current diagnosis of asbestosis. In this regard, the Veteran exhibited pleural thickening secondary to asbestos exposure as early as 2001 and was diagnosed with asbestosis in 2002.  See November 2010 private treatment.  In December 2005, the Veteran underwent a radiological scan of his thorax, which revealed early asbestosis lung disease.  Thereafter, the Veteran continued to receive diagnoses of mild asbestos in June 2010 and April 2012.  Consequently, the remaining inquiry is whether his currently diagnosed asbestosis is related to his acknowledged in-service exposure to asbestos.  In this regard, there are conflicting medical opinions of record.

In this regard, in August 2013, after reviewing the record, interviewing the Veteran, and conducting a physical examination, a VA examiner diagnosed asbestos-related pleural disease with mild asbestosis, not significantly changed.  At such time, he noted that the Veteran reported both in-service and post-service exposure to asbestos.  Specifically, he indicated that, during service, he was exposed to open ceiling asbestos while working in a missile room.  Following service, it was noted that he worked with the Asbestos Workers Union Local #28 in 1968 at a power plant, using blue mud, which contained asbestos fibers.  It was also noted that he joined the Heat, Frost, and Asbestos Workers Union in 1968 until 1980, and continued to run his own business until 1988. While an etiological opinion was not offered, the examiner noted that the Veteran was in the military for 15 months without evidence of a pulmonary condition, and reported an occupational career of multiple exposures to asbestos fibers after military service.  Furthermore, his son, who had no military history of exposure to asbestos, worked for the same Asbestos Workers Union, and was diagnosed with asbestosis.  It was further observed that the Veteran's private treatment provider suggested that he follow up to see if he qualified for Worker's Compensation for his asbestos-related disease.

Thereafter, in April 2017, an addendum opinion was obtained from the August 2013 VA examiner.  At such time, she opined that the Veteran's asbestosis was less likely than not incurred in or caused by his in-service exposure to asbestos.  In reaching such conclusion, she acknowledged that the Veteran was likely exposed to asbestos during service.  However, the examiner indicated that the record showed that the Veteran reported extensive and definite intensive inhalation exposure to asbestos through his post-military occupations.  In this regard, she noted that the Veteran had reported that he had coughed up blue asbestos-containing fibers during his post-service work with the Asbestos Workers Union between 1968 and 1980.  As the Veteran reported symptomatic exposure to asbestos in the post-military period, the examiner determined that was more likely than not that the Veteran's current asbestos-related lung disease and asbestos condition were the direct result of the post-military exposure.  Accordingly, the examiner opined that it was less likely than not that the Veteran's asbestosis was caused by or related in any way to his brief period exposure in the military that occurred while working with missiles while attached to the 176 Missile Battalion.

In July 2017, the Veteran's private physician noted the Veteran's reports of his in-service and post-service asbestos exposure, and opined that, in regard to his chest imaging confirmed asbestos-related lung disease, all inhaled asbestos is contributory.  She further indicated that, in light of the Veteran's difficulty with recall of historic details this many years after exposure and with advancing age, there is no scientifically defensible way to estimate the relative contribution to his asbestos-related lung disease attributable to his military service verses the other places in which he reported asbestos exposure. 

Based on a review of the conflicting medical opinions of record, the Board finds that the evidence as to whether the Veteran's asbestosis is related to his acknowledged in-service exposure to asbestos is in relative equipoise.  In this regard, both the VA examiner and the Veteran's private treating physician are medical professionals and were aware of all relevant facts concerning the Veteran's in-service and post-service exposure to asbestos.  Therefore, both opinions are probative and, as such, the Board must resolve all doubt in favor of the Veteran.  Therefore, the Board finds that service connection for asbestosis is warranted.


	ORDER

Service connection for asbestosis is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


